DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2018745, filed on 04/18/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Claim 10, lines 4 and 11, the word “sealingly” is not a word defined in the Merriam -Webster dictionary. For the purposes of substantive examination, the word “sealingly” is removed and the claim is read as the,  “pressurization dome member having annular gas seal…is engaged”.
Claim 11, lines 2-3, the phrase, “are an integral component” should be changed to “are integral components” as there are multiple components being claimed.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“pressure device” in Claim 9
The generic placeholder is “pressure device” and the functional language attributed the “pressure device” includes: “configured to guide a pressurized fluid”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Reference is made to the Specification filed on 10/18/2019.
With regards to the claimed, “pressure device”, corresponding structure was unable to be found within the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “pressure device”. However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim limitation “pressure device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Sluis et al. (WO 2016081477 A2, hereinafter Van de Sluis) in view of Arora et al. (WO 2013164779 A1, hereinafter Arora).
Regarding claim 1, Van de Sluis discloses beverage preparation system (Abstract, line 1, “…a system for the preparation of a liquid product…”) for the preparation of hot and cold beverages (Page 32, line 20, “…hot or cold non-carbonated water…”) which system comprises: 

b) a beverage preparation device adapted to prepare hot and cold beverages (Page 32, line 20, “…hot or cold non-carbonated water…” can be used), the apparatus comprising: - a holder configured to support one of said hot and cold beverage cartridges in a dispensing position with the channel of the column in an upright position (Page 34, lines 31-32, “…holder 110…for accommodating and retaining the cartridge 1 at a dispensing location in the apparatus), at a dispensing location in the preparation device;  150592.00106/122098457v. 1Application No.: Not Yet Assigned4 Docket No.: 150592.00106 Amendment dated October 18, 2019First Preliminary Amendment - optionally, a support, preferably comprising a 

    PNG
    media_image1.png
    733
    969
    media_image1.png
    Greyscale

Modified Figure 29, Van de Sluis
 - a hot water source (Page 49, line 34, “…water heated adapted to provide hot water…”); 
- a cold water source (Page 32, line 20, “…cold non-carbonated water…”); 
- optionally, a carbonator (Page 36, lines 20-21, “…intermediate carbonator for causing carbonization of the water.”); 
- a water feed assembly comprising a water dispensing manifold, located above the holder, for directing the hot water from the hot water source and the cold water from the cold 
a feed lance, which feed lance is embodied as a channel section having a linear central axis that extends in a vertical direction, and which feed lance at a lower end thereof has a dispensing opening for dispensing the hot water and the cold water in a vertical dispensing direction (Modified Fig. 29, feed lance shown extending in vertical direction and capable of dispensing); 
a cold water conduit, which cold water conduit is, via a cold water supply line, connected to the cold water source (Modified Fig. 29, cold water conduit shown), and which cold water conduit is embodied as a channel section having a curved central axis (Modified Fig. 29, curvature of the conduit shown), the curvature of the central axis preferably being tangent to the central linear axis of the channel section of the feed lance, for guiding a flow of cold water into the vertical dispensing direction (Modified Fig. 29, curvature of the cold water conduit guiding the liquid into the vertical direction shown); 
wherein, when the hot beverage ingredient cartridge or the cold beverage ingredient cartridge is supported in the dispensing position, the feed lance of the water feed assembly is aligned with the channel in the column of the cartridge (Modified Fig. 29, alignment of the feed lance with the channel in the cartridge shown), and the channel of said hot and cold beverage ingredient cartridge forms a vertical extension of the feed lance (Modified Fig. 29, channel and feed lance are combined with channel acting as an extension shown).

    PNG
    media_image2.png
    701
    750
    media_image2.png
    Greyscale

Modified Figure 15, Van De Sluis
Van de Sluis does not disclose:
A hot water conduit, connected via a hot water supply line to the hot water source, which hot water conduit is embodied as a channel section having a linear central axis that extends parallel to, preferably coincides with, the linear central axis of the channel section of the feed lance; 150592.00106/122098457v.1Application No.: Not Yet Assigned5 Docket No.: 150592.00106 Amendment dated October 18, 2019 First Preliminary Amendment 
wherein the hot water conduit ends, at a lower end thereof, in a port provided in a wall of the cold water conduit for dispensing a flow of hot water via the cold water conduit into the feed lance;
wherein the hot water conduit has a cross section that is smaller than the cross section of the feed lance and preferably is smaller than the cross section of the channel in the column of the hot beverage ingredient cartridge, 
such that a flow of hot water, that is fed from the hot water conduit into the feed lance via the port, passes through part of the cold water conduit and through the feed lance without contacting the cold water conduit or the feed lance and preferably passes through the hot beverage cartridge without contacting the cartridge.
However, Arora discloses, in the same field of invention of beverage making apparatuses, a beverage maker with a conduit that is able to connect two fluids together, where one of the conduits has a smaller cross section than the other and would allow for the liquid to not touch the final dispensing outlet (Modified Fig. 6, features shown, where the liquid inserted into the venturi device have been stated to be hot or cold water or powder, where when oriented vertically, the smaller conduit would allow for liquid to not touch the feed lance). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage apparatus from Van de Sluis with the venturi or multi-prong conduit as taught by Arora. 

    PNG
    media_image3.png
    789
    1246
    media_image3.png
    Greyscale

Modified Figure 6, Arora
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of thorough mixing of liquid through the multi-prong conduit as stated by Arora, Para. 0029, lines 25-28, “…aid of venturi effects, the conduit 160 routes the concentrate received from the channel 136, towards the diverging portion of a venturi device 144, where the concentrate is thoroughly mixed with water…”. Furthermore, modifications to the orientation and liquids used for the conduit from Arora would be considered obvious to try as the overall use and structure of the conduit would not change.
Regarding claim 2, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the device comprises a pressurisation device (Inherently disclosed in Van de Sluis, Page 25, lines 20-21, “…pressurized gas source, preferably a pressurized air source…”) to pressurise the hot water and the hot water is dispensed in the form 
Regarding claim 3, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the cross section of a downstream part the channel in the column of the beverage ingredient cartridges is identical to the cross section of the dispense channel section (Inherently disclosed in Van de Sluis, modified Fig. 8, the feed lance in the column of the cartridge and the dispenser have the same cross section).
Regarding claim 4, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the feed lance is adapted to engage the channel in the column of the hot beverage ingredient cartridge and/or the cold beverage ingredient cartridge (Inherently disclosed in Van de Sluis, shown in modified Fig. 8, where the feed lance is inserted into the column of the cartridge), and the feed lance and the channel, when the feed lance engages the channel, form a continuous channel having a continuous cross section (Inherently disclosed in Van de Sluis, modified Fig. 8, continuous channel and continuous cross section at the tip of the feed lance).
Regarding claim 5, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the feed lance and the cold water conduit form a continuous channel having a continuous cross section (Inherently disclosed in Van de Sluis, modified Fig. 8, continuous channel shown, cross section unchanged).

    PNG
    media_image4.png
    521
    664
    media_image4.png
    Greyscale

Modified Figure 8, Van de Sluis
Regarding claim 6, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the cartridge body at the top has an opening in communication with the reservoir (Inherently disclosed in Van de Sluis, modified Fig. 15, reservoir and cartridge body shown, Page 3, line 5, “…cartridge body has an aperture in communication with said reservoir…”), which opening is hermetically sealed by a top seal (Inherently disclosed in Van de Sluis, Page 3, line 6, “…aperture is hermetically sealed by a sealing film, e.g. a top sealing film…”).
Regarding claim 7, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the water feed assembly in cooperation with the holder 
Regarding claim 8, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the hot beverage ingredient cartridge and/or the cold beverage ingredient cartridge; define one or more dispensing apertures for the beverage ingredient (Inherently disclosed in Van de Sluis, modified Fig. 15, 81 shows the dispensing channels), and the beverage ingredient is dispensed directly from the cartridge into a beverage container provided below the holder (Inherently disclosed in Van de Sluis, Page 6, lines 26-32, “…cartridge body comprises…a dispensing aperture at the bottom of the cartridge, wherein the base liquid feed member is adapted to connect to said inlet of the channel so that base liquid fed into the channel travels through the channel and exits the channel via the dispensing aperture.).	
Regarding claim 9, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the preparation device comprises pressure device (Inherently disclosed in Van de Sluis, Page 35, line 4, “…pressurized gas source 130…”) for forcing the hot 
Regarding claim 10, modified Van de Sluis teaches the apparatus according to claim 9, as set forth above, discloses further comprises: - a pressurized gas source, preferably a pressurized air source, - a pressurization dome member having annular gas seal that is adapted to sealingly engage the top of the hot beverage ingredient cartridge or cold beverage ingredient cartridge and wherein the system is adapted to open, e.g. to pierce, peel away, rupture and/or tear away at least part of a top seal, the reservoir at the top of the cartridge, and wherein the pressurized gas source is connected to the pressurization dome member so as to allow feeding of pressurized gas beneath said dome member when the gas seal thereof sealingly engages the top of the respective cartridge and the reservoir has been opened (Inherently disclosed in Van de Sluis, Page 4, lines 27-30, “…sealingly engaging the peripheral gas seal of the pressurization dome member with the disposable cartridge around a location where the sealing film is or will be opened to allow entry of pressurized gas into the reservoir, e.g. onto an upper end of a circumferential wall of the disposable cartridge…), to allow entry of pressurized gas into the reservoir to pressurize said liquid ingredient therein to thereby assist the dispensing thereof from the reservoir via the one or 
Regarding claim 11, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the feed lance, the cold water conduit are an integral component (Inherently disclosed in Van de Sluis, modified Fig. 8, where the water conduit and feed lance are shown to be integral to the operation of the apparatus).
Regarding claim 12, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the feed lance (Inherently disclosed in Van de Sluis, Page 20, lines 26-27, “…feed lance can be pierced through…”, where capability to pierce a film inherently shows a degree of rigidity), the cold water conduit are rigid components (Inherently disclosed in Van de Sluis, Page 16, lines 28-29, “…valve member is provided with one or more snap portions adapted to form a snap fit…”, where a degree of rigidity is shown through snap fit capability).
Modified Van de Sluis does not disclose:
The hot water conduit is a rigid component.
However, Arora discloses, a conduit with two channels that merge into one in which all channels have a degree of rigidity (Para. 0043, lines 1-2, “…venturi devices…utilizing the suction pressure created…”, where the tubes are able to handle suction pressure without collapsing, indicating a degree of rigidity). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conduit system in modified Van de Sluis with the rigid hot water conduit as taught by Arora.

concentrate…”.
Regarding claim 13, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the central axis of the cold water conduit has a radius of curvature that is larger than the diameter of the cross section of the cold water conduit (Inherently disclosed in Van de Sluis, modified Fig. 8, where the radius of curvature of the conduit is larger than the diameter of the cross section at any location).
Regarding claim 14, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses wherein the dispensing device further comprises a flow compensator (Inherently disclosed in Van de Sluis, Page 35, lines 10-12, “…The gas pressure control may also be used to compensate, if needed, for any temperature dependent viscosity effect of the liquid ingredient…”, where the pressurized gas source is 130), provided in the cold water supply line downstream of the carbonator (Inherently disclosed in Van de Sluis, Page 49, line 30, “…carbonator 270…”, where the pressurized gas source is downstream from the carbonator).
Regarding claim 15, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a second hot beverage ingredient cartridge filled with a single serve portion of a hot beverage ingredient (Inherently disclosed in Van de Sluis, Modified Fig. 15), wherein the second hot beverage ingredient cartridge comprises a cartridge body with a bottom and a top (Inherently disclosed in Van de Sluis, Modified Fig. 15, where the 
Regarding claim 16, modified Van de Sluis teaches the apparatus according to claim 15, as set forth above, discloses wherein: the hot beverage ingredient cartridge comprises an ingredient for dispensing milk (Inherently disclosed in Van de Sluis, Modified Fig. 15, where the structure is substantially the same as in Fig. 6 of applicant’s drawings), the second hot beverage 
Regarding claim 17, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses a beverage ingredient cartridge (Inherently disclosed in Van de Sluis, Abstract, line 2, “…a disposable cartridge…”).
Modified Van de Sluis does not disclose:
A cold beverage ingredient cartridge.
However, Arora discloses, in the same field of invention of beverage apparatuses, concentrates and powders for use in creating a wide variety of hot and cold beverages (Para. 0004, lines 2-3, “…concentrate or a powder solution with water, to prepare a wide variety of hot and/or cold beverages…”). It would have been obvious for one of ordinary skill in the art before 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of meeting seasonal needs for drink as stated by Arora, Para. 0003, lines 4-6, “…a need for a beverage dispensing unit that can provide for easily selecting either hot or cold options therefrom, according to the seasonal demands…”.
Regarding claim 18, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above, discloses a beverage ingredient cartridge (Inherently disclosed in Van de Sluis, Abstract, line 2, “…a disposable cartridge…”).
Modified Van de Sluis does not disclose:
A hot beverage ingredient cartridge.
However, Arora discloses, in the same field of invention of beverage apparatuses, concentrates and powders for use in creating a wide variety of hot and cold beverages (Para. 0004, lines 2-3, “…concentrate or a powder solution with water, to prepare a wide variety of hot and/or cold beverages…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage ingredient cartridge from modified Van de Sluis to have ingredients capable of producing hot beverages as taught by Arora.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of meeting seasonal needs for drink as stated by Arora, Para. 0003, lines 4-6, “…a need for a beverage dispensing unit that can provide for easily selecting either hot or cold options therefrom, according to the seasonal demands…”.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Sluis et al. (WO 2016081477 A2, hereinafter Van de Sluis) in view of Arora et al. (WO 2013164779 A1, hereinafter Arora) and in further view of Cable et al. (US 20160367069 A1, hereinafter Cable).
Regarding claim 20, modified Van de Sluis teaches the apparatus according to claim 1, as set forth above.
Modified Van de Sluis does not disclose:
A method for providing a hot and a cold beverage, the method comprising: place a cold beverage ingredient cartridge in the holder, 
placing a beverage container below the holder for receiving the cold beverage, dispensing the cold beverage ingredient from the reservoir of the cold beverage ingredient cartridge into the beverage container and dispensing cold carbonated water, via the feed lance and the channel in the column of the cartridge into the beverage container, 
removing the beverage container holding the cold carbonated beverage from below the holder, 
removing the cold beverage cartridge from the holder, 
placing a hot beverage ingredient cartridge in the holder, 
placing a beverage container below the holder for receiving the hot beverage,

dispensing hot water via the feed lance and the cartridge into the beverage container, and 
removing the beverage container holding the hot beverage from below the holder.
However, Cable discloses, in the same field of invention of beverage making apparatuses, a method for inserting a cartridge into a beverage maker to produce a beverage (Para. 0003, lines 1-7, “… beverage machines use a pod (also called a cartridge or capsule) containing one or more beverage components or precursors to produce the beverage. Generally, such pods are received in the single-serve beverage machine, are used to produce the single serving of the beverage, and are subsequently manually removed from the machine and discarded…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage apparatus in modified Van de Sluis with the method for inserting and removing a cartridge as taught by Cable.
	One of ordinary skill in the art would have been motivated to make this modification as this method is known in the prior art as the beverage capsule method is in, “Description of Certain Related Art” section as stated by Cable, Para. 0002. Furthermore, the duplication of the method for both the hot and cold beverage cartridges would be considered simple repetition of the method stated in Cable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rudick et al. (WO 2015100250 A1) discloses dual water feeds for a singular capsule. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/				/BRIAN W JENNISON/Examiner, Art Unit 3761  				Primary Examiner, Art Unit 3761                                                                                                                                                                                                 
01/26/2022